Case 9:19-cv-81160-RS Document 131 Entered on FLSD Docket 02/06/2020 Page 1 of 8




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

          Defendant.

   __________________________________/

                 CORELLIUM’S REPLY IN SUPPORT OF ITS MOTION TO
                COMPEL PLAINTIFF TO PROVIDE PROPER RESPONSES TO
                DEFENDANT’S FIRST SET OF REQUESTS FOR ADMISSIONS

         Defendant, Corellium, LLC (“Corellium”) pursuant to Local Rules 7.1 and 26.1 and by and
  through the undersigned counsel, files this Reply in Support of its Motion to Compel Plaintiff,
  Apple Inc. (“Apple”) to Provide Proper Responses to Defendant’s First Set of Requests for
  Admissions [D.E. 100] (“Motion”), and in support thereof, states as follows:




                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 131 Entered on FLSD Docket 02/06/2020 Page 2 of 8



     A. Apple’s Responses do not comply with Rule 36 and Apple’s efforts to convince the
        Court otherwise are rely on false statements and disingenuous arguments.

         Apple’s argument that it complied with Rule 36 is unsubstantiated. Apple employs
  numerous methods to avoid responding to any of the 196 requests with a straightforward response.
  Every single response contains some lengthy explanation employed by Apple to create uncertainty
  and ambiguity in its responses.
         By way of one example, considering request no. 117, the very request that Apple raises to
  the Court’s attention on page 2 of its Response, Apple argues that the use of the word service is
  ambiguous because, “Apple’s objection makes clear that Apple does not know what Corellium
  means by the term ‘services,’ with respect to a company that sells a technological product and no
  services that Apple is aware of, which is why Apple did not have sufficient information to fully
  admit or deny the request.” Response, at 2. However, a simply review of Apple’s First Amended
  Complaint reveals at least nine paragraphs whereby Apple is discussing or references services by
  Corellium. See, Apple’s First Amended Complaint, [D.E. 56], ¶¶21, 43, 50a, 50b, 57, 64, 74, 75,
  and 76 (e.g. ¶57: “On information and belief, when developing, adopting, and marketing its
  services and the Corellium Apple Product, Corellium was and remains aware that . . . .”) (emphasis
  added). Apple’s representation to the Court that it has no idea about services is false and is simply
  another way that Apple has employed to avoid responding to the requests pursuant to Rule 36.
         By way of another example, Apple again avoids providing numerous straightforward
  responses, as it does in its response to Request No. 2 by objecting to a word as vague, but then
  immediately thereafter, providing a substantive explanation, often times, using the very word it
  categorized as vague. Such conduct is not the “stat[ing] in detail why the answering party cannot
  truthfully admit or deny it” that was contemplated by the limited options for responding under
  Rule 36. See Chase v. Nova Se. Univ., Inc., 2012 WL 1309238, at *1 (S.D. Fla. Apr. 16, 2012). In
  Response No. 2, Apple objected to the alleged vague use of the word “encouraged,” but then uses
  that very word in its evasive explanatory language only three sentences later. This type of practice
  occurs often in Apple’s responses.
         Apple, indeed, does makes efforts that appear as if it is explaining why it cannot respond
  to a request for admission, either in part or in whole, but a review of Apple’s responses reveals
  that Apple is simply being evasive for every single response. Stated another way, by answering
  in the manners in which it is, Apple is redefining the requests as it wants to, and answering the

                                                                    2
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 131 Entered on FLSD Docket 02/06/2020 Page 3 of 8



  preferred, redefined request, rather than the request that was posed. This is adverse to the intent of
  Rule 36.
      B. Apple’s Response to Request No. 196
          Apple’s objection to Request No. 196 is completely without merit. See Exhibit 3 to Motion.
  In particular, Apple objects on the “grounds that requests regarding communications between
  outside counsel after litigation is filed are not calculated to lead to the discovery of admissible
  evidence.” Id. Despite Apple’s contention, the email that Corellium seeks authentication for is
  relevant to the instant litigation. See Exhibit 1 to Motion. In particular, in the subject email, Jessica
  Stebbins Bina discusses the scope of Corellium’s Answer and Counterclaims. Id. Accordingly, the
  statements made by Mrs. Stebbins Bina illustrate the position Apple is taking in regard to the bug
  bounty program, a program that is undeniably relevant to Corellium’s counterclaim of unjust
  enrichment as well as arguments pertaining to transformation. Therefore, as Request No. 196 is
  relevant to the instant litigation and Corellium followed the proper procedure in attaching the
  subject email, Apple’s objection must be overruled.
      C. Apple’s argument that Corellium failed to confer is false, disingenuous, and
         ironically, a failure to confer in and of itself.

          Apple’s argument that Corellium failed to confer is entirely disingenuous, and that
  notwithstanding, Corellium disagrees that it failed to confer. For example, objections pertaining to
  “(4) requests seeking information in the possession of Corellium or third parties” were first
  addressed on page 3 of Corellium’s deficiency letter (page 4 of the exhibit), attached to Apple’s
  Response as Exhibit A thereto [D.E. 120-1] (“Deficiency Letter”). Moreover, other items were
  discussed over multiple conferral calls; some were addressed in groups in light of the numerosity
  of Apple’s objections and assertions. The same is true for Apple’s conferral about Corellium’s
  objections, which is yet another reason why this argument is entirely disingenuous.
          Indeed, the very point of conferral is to narrow issues for the Court. The fact that Apple
  was aware that these issues were allegedly not conferred about, and instead of email the
  undersigned and informing of same, Apple holds that information back and then makes this
  ambush argument—is the definition of bad faith and failing to confer.
          In light of this new alleged argument, and given the ongoing obligation to confer,
  Corellium will initiate another conferral call with Apple relative to the issues Apple claims have
  not been conferred about.

                                                                    3
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 131 Entered on FLSD Docket 02/06/2020 Page 4 of 8



     D. Other Specific Objections.

              1. Requests regarding documents
         Apple’s contention that Corellium is not following procedure by failing to attach
  documents is baseless. Corellium is not requesting Apple to admit the genuineness of a document,
  but instead, is simply requesting Apple to admit to certain facts in this case. In particular, as to
  whether certain statements were made or received by Apple’s employees. Requests for admissions
  based on facts are allowed by the rules and do not require a document to accompany the request.
  Fed. R. Civ. P. 36(a)(1)(A). Thus, this objection should be overruled.
              2. Legal Conclusions
         While both Apple and Corellium agree that the Rules of Federal Civil Procedure do not
  allow a party to request admissions that address a legal conclusion, the Parties disagree as to
  whether the disputed requests seek legal conclusions. See Fed. R. Civ. P. 36(a)(1). Indeed, Apple
  incorrectly concludes that the effective date of an NDA is a legal conclusion based off the analysis
  provided by the court in Feaz. See Feaz v. Wells Fargo Bank, N.A., 745 F.3d 1098, 1104 (11th Cir.
  2014). The court in Feaz, however, contends only that “contract interpretation” is a question of
  law and provides no guidance as to a request seeking the admission of the effective date of a
  contract, which in this instance merely seeks Apple to admit or deny the existence of a fact. Indeed,
  in reference to Request No. 91, all that Corellium seeks is Apple to admit that January 24, 2018 is
  the date listed in the contract as the “effective date.” Corellium is not asking, as suggested by
  Apple through the case law it cited, the validity of the effective date listed, which would be a
  question of law, but instead, simply if the effective date listed in the NDA was January 24, 2018,
  which is merely a question of fact. Accordingly, Corellium is not seeking legal conclusions and its
  objections regarding the same are meritless and must be overruled.
         Moreover, Apple, in its Response, states that “Apple did not rely on this objection
  [objections on the basis of legal conclusions] as a basis to refuse to answer any request.” See
  Response [D.E. 120]. If Apple did not rely on the objection it made, why did Apple waste both the
  Court’s as well as Corellium’s time listing language that Apple itself has deemed to have no
  bearing on the answer? Id. This is not only a waste of all parties’ time, confusing and misleading,
  but unquestionably improper. The rules are clear. If Apple has a legitimate objection, it must make
  the objection and confer with Corellium in an attempt to resolve the disagreement. Fed. R. Civ. P.
  36(a)(1); see also Treister v. PNC Bank, No. 05-23207-CIV, 2007 WL 521935, at *2 (S.D. Fla.
                                                                    4
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 131 Entered on FLSD Docket 02/06/2020 Page 5 of 8



  Feb. 15, 2007) (“. . . the request [to admissions] should be answered in simple ‘admit’ or ‘deny’
  terms without further explanation.”); see also Charleston Laboratories, Inc. v. Takigiku, 2016 WL
  7479557, at *1 (S.D. Fla. July 8, 2016). Otherwise, Apple must simply admit or deny the requested
  information. Id.
              3. Public Domain
         Apple, in its Response, again insists that not only are objections then responses appropriate,
  but that they provide clarity as to the response. See Response [D.E. 120]. Apple’s position not only
  fails to pass common-sense muster, it is in direct opposition to controlling case law. Bonachea-
  Perez v. Ore Seafood, Inc., 2011 WL 13223515, at *1 (S.D. Fla. July 29, 2011) (regarding requests
  for admissions, “[t]he responding party is to either admit or deny….”) (citing Treister v. PNC
  Bank, 05-23207-CIV, 2007 WL 521935. The solution, however, is simple. If Apple has a
  legitimate objection, it must make the objection and confer with Corellium in an attempt to resolve
  the disagreement. Otherwise, Apple must simply admit or deny the requested information.
  Accordingly, Apple’s objection is without merit and must be removed.
     E. Corellium’s Remaining Arguments

              1. Objections to Breadth
         Apple, in its Response, argues that “Corellium (again citing inapposite case law addressing
  requests for production) asserts that Apple should not have objected on the grounds that certain
  requests were overly broad or sought irrelevant information.” See Response [D.E. 120]. Apple,
  again, completely misses the point. Corellium does not assert, as argued by Apple, that Apple
  should refrain from objections pertaining to over breadth and irrelevancy. Instead, Corellium
  simply states that if Apple is to object on these bases, that Apple must comply with the standard
  in the Southern District and explain why such requests are overly broad and irrelevant. Indeed,
  merely providing a boilerplate objection using a trigger word such as “irrelevant” without
  providing anything more does nothing to assist the parties and only causes confusion. See
  Steadman v. Specialized Loan Servicing LLC, 2018 WL 9849604, at *1 (S.D. Fla. April 13, 2018)
  (“Plaintiff’s relevance objections lack any specific explanation and therefore are without merit.”).
  Accordingly, Corellium does not suggest that Apple refrain from using certain objections, but
  instead, that Apple explain its objections so as to avoid the disagreement and confusion that results.
  Therefore, without more explanation, Apple’s objections must be overruled.


                                                                    5
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 131 Entered on FLSD Docket 02/06/2020 Page 6 of 8



               2. Preliminary Statement
         Apple admits that its intent in using its Preliminary Statement is to “not [] waive certain
  objections that could be available to it in the future” which is the main reason why Preliminary
  Statements are not allowed in responses. 1 See Response [D.E. 120]. Apple cannot reserve
  objections to responses by including a preliminary statement and then contend that because it is
  not “incorporating the preliminary statement by reference” it has done nothing wrong. Indeed, it
  is improper for a party to reserve an objection, while at the same time, claim that no objection has
  been made. It is either one or the other. This notwithstanding that is exactly what Apple is
  attempting to do. Specifically, Apple’s Preliminary Statement expressly reserves the right to future
  objections as it relates to “authenticity, relevance, materiality, propriety, admissibility, privilege,
  and any and all other objections . . .,” (emphasis added). Accordingly, Corellium is confused as to
  what objections are being reserved by Apple’s Preliminary Statement 2, and whether a proper
  response has been made to the requests due to Apple’s Preliminary Statement limiting language
  including “Notwithstanding the responses to these Requests.” Therefore, Apple’s Preliminary
  Statement is improper and must be removed.
         For the foregoing reasons, Corellium’s Motion should be granted and Apple’s objections
  overruled.


  Dated: February 6, 2020                                         Respectfully submitted,


                                                            COLE, SCOTT & KISSANE, P.A.
                                                            Counsel for Defendant CORELLIUM, LLC
                                                            Esperante Building
                                                            222 Lakeview Avenue, Suite 120
                                                            West Palm Beach, Florida 33401
                                                            Telephone (561) 612-3459
                                                            Facsimile (561) 683-8977
                                                            Primary e-mail: justin.levine@csklegal.com
                                                            Secondary e-mail: lizza.constantine@csklegal.com


  1
    Tselonis v.Billy’s Stone Crabs, Inc., 2007 WL 4199679, at *1 (S.D. Fla. Nov. 26, 2007) (“The
  Court first notes that the preliminary statement of general objections appearing at the beginning of
  Defendant's Supplemental Response to Plaintiff's First Set of Interrogatories [D.E. 72, Ex. E] does
  not comply with Local Rule 26.1.G, S.D. Fla.”).
  2
    Federal Rule of Civil Procedure 36(a)(5) states that “[t]he grounds for objecting to a request must
  be stated.”
                                                    6
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 131 Entered on FLSD Docket 02/06/2020 Page 7 of 8




                                                    By: s/ Lizza Constantine
                                                        JONATHAN VINE
                                                        Florida Bar. No.: 10966
                                                        JUSTIN B. LEVINE
                                                        Florida Bar No.: 106463
                                                        LIZZA C. CONSTANTINE
                                                        Florida Bar No.: 1002945


                                                                        and

                                                            NORTON ROSE FULBRIGHT
                                                            Counsel for Defendant
                                                            2200 Ross Ave.
                                                            Dallas, Texas 75201
                                                            Telephone (214) 855-8000
                                                            Facsimile (214) 855-8200
                                                            Brett Govett, Pro hac vice
                                                            E-mail: brett.govett@nortonrosefulbright.com
                                                            Robert Greeson, Pro hac vice
                                                            E-mail: robert.greeson@ nortonrosefulbright.com
                                                            Jackie Baker, Pro hac vice
                                                            E-mail: jackie.baker@nortonrosefulbright.com


                                             CERTIFICATE OF SERVICE

         IT IS HEREBY CERTIFIED that on February 6, 2020, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.



  SERVICE LIST

  Martin B. Goldberg
  mgoldberg@lashgoldberg.com

                                                                    7
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 131 Entered on FLSD Docket 02/06/2020 Page 8 of 8
                                                                                              CASE NO.: 9:19-CV-81160-RS


  rdiaz@lashgoldberg.com
  Emily L. Pincow
  epincow@lashgoldberg.com
  gizquierdo@lashgoldberg.com
  LASH & GOLDBERG LLP
  100 Southeast Second Street
  Miami, FL 33131

  Kathryn Ruemmler (pro hac vice)
  kathryn.ruemmler@lw.com
  Sarang Vijay Damle (pro hac vice)
  sy.damle@lw.com
  Elana Nightingale Dawson (pro hac vice)
  elana.nightingaledawson@lw.com
  LATHAM & WATKINS LLP
  555 Eleventh Street NW, Suite 1000
  Washington, DC 20004

  Andrew M. Gass (pro hac vice)
  andrew.gass@lw.com
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite 2000
  San Francisco, CA 94111

  Jessica Stebbins Bina (pro hac vice)
  jessica.stebbinsbina@lw.com
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067

  Attorneys for Plaintiff,
  Apple Inc.




                                                                    8
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
